Case 3:19-cv-01775-JFS Document15 Filed 12/04/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAAC A. MILLER,
Plaintiff, No. 3:19-cev-01775
V. : (Saporito, M.JJ.)
ANDREW SAUL, Wy

Commissioner of
Social Security,

 

Lice SLED

Defendant.

 

ORDER
AND NOW, this 4 day of December, 2020, in accordance with the
accompanying Memorandum, IT IS HEREBY ORDERED THAT:
1. The Clerk of Court shall enter final judgment AFFIRMING ~

the decision of the Commissioner of Social Security; and

2. The Clerk of Court shall CLOSE this case.

 

Gotta age Fo
OSEPH F.S ARGRITO, JR

United States Magistrate Judge
Dated: December 4, 2020

 
